Citation Nr: 0916253	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-00 086	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to December 
1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that granted service 
connection for PTSD and assigned an initial 30% rating from 
November 2002.  Because the claim for a higher initial rating 
involves a request for a higher rating following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

By decision of October 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as a 
depressed mood and chronic sleep impairment; he generally 
functions satisfactorily, with normal routine behavior, self-
care, and conversation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30% for PTSD 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A December 2002 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his initial claim for service connection, and a 
July 2003 post-rating RO letter informed them of what was 
needed to establish entitlement to a higher rating (evidence 
showing that a disability had increased in severity).  An 
October 2007 RO letter informed them that, if an increase in 
disability was found, a disability rating would be determined 
by applying relevant Diagnostic Codes (DCs) which provided 
for a range in severity from 0% to 100%, based on the nature 
and symptoms of the condition, their severity and duration, 
and their impact upon employment.  The 2003 and 2007 letters 
also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing a worsening of the disability.  
Thereafter, the Veteran and his representative were afforded 
opportunities to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

Additionally, the latter 2003 and 2007 RO letters provided 
notice that the VA would make reasonable efforts to help the 
appellant get evidence necessary to support his claim, such 
as medical records (including private medical records), if he 
provided enough information, and, if needed, authorization, 
to obtain them, and further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2002, 2003, 2007 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a claimant of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the Veteran both 
prior and subsequent to the initial rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the Veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir.2006).  As indicated 
above, the Veteran has been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2002, 2003, 
and 2007 RO notice letters, the RO gave the Veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claim before it was readjudicated on the 
basis of all the evidence of record by rating action of 
September 2003, and in December 2004 (as reflected in the 
Statement of the Case (SOC)) and January 2009 (as reflected 
in the Supplemental SOC).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that the rating code information was furnished to 
the Veteran in the December 2004 SOC, and that this suffices 
for Dingess/Hartman.  The RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the October 2007 letter. 

With respect to the claim for a higher initial rating for 
PTSD and the Court's decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Board notes that the VA General 
Counsel has held that that decision does not apply to appeals 
from initial rating actions, and accordingly, the VA's VCAA 
notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), and 5103A as part of the appeals 
process, upon the filing of a timely Notice of Disagreement 
with the initial rating or effective date assigned following 
the grant of service connection.  See also Goodwin v. Peake, 
22 Vet. App. 128 (2008), holding, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, that where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  In this case, the Veteran has not alleged that any 
VCAA notice with respect to the PTSD claim was inadequate.  
See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, including post-service VA medical 
records up to 2008.  The Veteran was afforded comprehensive 
VA examinations in March and August 2003, November 2004, and 
September and December 2008.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In a February 
2009 statement, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  The record also presents no basis to further develop 
the record to create any additional evidence for 
consideration in connection with the matter on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The Veteran contends that his PTSD is more disabling than 
currently evaluated.

The veteran's PTSD has been initially rated as 30% disabling 
since November 2002 under the provisions of 38 C.F.R. § 
4.130, DC 9411.  Under that DC, a 30% rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment and abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 30% disabling at any time since the initial 
grant of service connection.  The medical evidence of record 
documents that the service-connected PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as a depressed mood and chronic sleep impairment, but the 
Veteran generally functions satisfactorily, with normal 
routine behavior, self-care, and conversation. 

On December 2001 VA outpatient psychological evaluation, the 
Veteran was neat and clean.  He was cooperative, but affect 
was flat.  Mood was somber, and the Veteran frequently became 
tearful.  Speech was slow, and he had some word-finding 
problems.  Thought processes were logical and sequential.  
There were no perceptual disturbances.  The Veteran described 
some suicidal ideation lately.  He was alert and oriented in 
3 spheres, with adequate memory.  Concentration, attention, 
judgment, and insight were within normal limits.  The 
veteran's complaints included severely-fragmented sleep, 
social isolation, concentration problems, and transient 
suicidal ideation.  He was twice-divorced, and lived by 
himself in a motel because it made him feel more comfortable.  
He was employed as an iron works laborer, socialized on 
weekends at a veterans service organization, listened to the 
radio, and rented video movies.  The diagnosis was chronic 
PTSD, and a Global Assessment of Functioning (GAF) score of 
50 was assigned.

On April 2002 VA outpatient evaluation, the Veteran 
complained of sleep problems, stress, and short-temperedness, 
but denied suicidal ideation.  He was noted to be working as 
an iron worker on a full-time basis, and felt that his PTSD 
did not affect his job.  When seen again in July, the Veteran 
reported that his nightmares, crying spells, anger, and 
anxiety had diminished significantly, and the impression was 
that his PTSD was doing better now.  On August evaluation, 
mood was somewhat irritable.  There was no looseness of 
associations, and affect was appropriate.  Intellectual 
faculties were intact.  On September examination, the Veteran 
reported that he had been laid off from his job as a 
transporter and worker for an iron works company.

On March 2003 VA psychiatric examination, the veteran's 
complaints included sleep difficulty and irritability.  He 
was noted to be currently employed as an iron fabricator, a 
somewhat seasonal and irregular job, and he denied problems 
at work.  He socialized at a veterans service organization 
post, but not on weekends, as he avoided shooting matches.  
He currently lived alone but had a girlfriend.  On mental 
status examination, hygiene and grooming were adequate, and 
speech proceeded haltingly, which seemed to reflect some 
blocking.  Mood was euthymic and affect constricted, and mood 
and affect were mildly incongruent.  There were no psychotic 
symptoms.  The Veteran was oriented in all spheres, and 
memory showed no gross deficit.  Mental control was within 
normal limits, attention and concentration were well-
preserved, abstraction ability was fair, judgment was good, 
impulse control was fair to good, and insight was limited.  
The diagnosis was PTSD, and a GAF score of 60 was assigned.

On August 2003 VA examination, the Veteran complained of 
sleep problems, and irritability, which caused conflicted 
relationships with family members.  He continued to be 
employed at an iron works, having been recalled to work in 
January after a 5-month lay-off.  His supervisor changed his 
job responsibilities so that he worked outside the building, 
away from co-workers, thus avoiding conflicts with them.  The 
Veteran denied missing any work as a result of PTSD-related 
problems.  On mental status examination, the Veteran appeared 
neat and clean, with good eye contact.  He was cooperative, 
alert, and oriented in 3 spheres and mood was irritable, with 
a congruent affect.  There was no evidence of suicidal or 
homicidal ideation.  Judgment, insight, and speech was within 
normal limits, thought processes were logical and relevant, 
and no cognitive impairments or perceptual disturbances such 
as hallucinations or delusions were observed.  Memory, 
concentration, and attention were adequate, and no obsessive 
or ritualistic behavior was observed or reported.  

The diagnosis was PTSD, and the examiner opined that the 
Veteran continued to experience about the same degree of 
symptom severity as previously determined on March 2003 VA 
examination, with some increase in sleep disturbance and 
anger outbursts.  As a result, he had been assigned to a job 
at work that kept him isolated from other co-workers, there 
had been increased levels of tension between him and his 
girlfriend, and his already-strained relationship with his 
father had become more so.  The examiner noted that the 
Veteran was not taking medications prescribed for his PTSD 
symptoms due to complaints of unpleasant side-effects.  Given 
his overall clinical picture, the examiner concluded that his 
level of functioning would be considered slightly lower than 
evaluated on the last March 2003 examination, and a GAF score 
of 58 was assigned.

October 2003 VA outpatient mental status examination showed 
irritability but no looseness of associations, and affect was 
appropriate, and intellectual faculties intact.  The 
impression was PTSD, and a GAF score of 38 was assigned.                   

In June 2004, the veteran's iron works employer stated that 
he last worked for that company on a full-time basis in 
February as a steel fabrication ironworker, spray painter, 
and machine operator; that he was unable to return to work 
due to low back pain and discomfort; that he had not been 
laid off or fired; and that he had lost no time from work 
during his last year of employment due to disability.

August 2004 VA outpatient psychiatric evaluation indicated 
that the Veteran had broken up with his girlfriend, and was 
now living with and caring for his mother after the death of 
his father in March.  The diagnoses included PTSD, and a GAF 
score of 35 was assigned.

On November 2004 VA psychological examination, the veteran's 
complaints included sleep problems, irritability, disliking 
being around people, and depression.  The examiner commented 
that current test results compared with past results 
indicated the continued presence of approximately the same 
degree of PTSD symptoms as in March 2003, and did not 
indicate an increase in symptoms.  However, the Veteran was 
more depressed than previously, and he was not currently 
working due to back problems.  On mental status examination, 
the Veteran was well-groomed and polite, and initially 
resistant to answering questions, but he ultimately 
cooperated, although he appeared unhappy.  Eye contact was 
evasive, and impulse control was conforming.  Speech was 
normal.  He was alert and oriented in 3 spheres.  Mood was 
depressed, but he denied suicidal ideation.  Affect was flat 
and constricted.  There were no perceptual distortions or 
psychotic symptomatology.  Thought content was rational and 
logical, and thought process sequential and goal-directed.  
Memory testing was intact.  Intelligence was in the average 
range, and judgment and insight were limited.  The diagnosis 
was PTSD with depressive features, and a GAF score of 60 was 
assigned.  The examiner commented that the veteran's social 
and industrial adaptability were negatively affected by the 
PTSD symptoms, in that he had difficulty getting along with 
others, and this limited his job opportunities and social 
relationships.        

On September 2008 VA psychological examination, the Veteran 
reported keeping in regular contact with his son from his 
second marriage, speaking with him frequently, and continuing 
a close relationship with his mother who resided in a nursing 
home, visiting her regularly.  He stated that he enjoyed his 
previous job as a laborer at an iron works, that he generally 
got along with all of his co-workers and supervisors, and 
that he left this job in 2004 due to chronic back pain.  The 
examiner noted that a pattern of difficulties related to 
obtaining or maintaining gainful employment was not 
indicated.  

On mental status examination, the Veteran was casually but 
appropriately dressed, with adequate hygiene.  No involuntary 
movement abnormalities or hypo/hyper motor activity were 
noted.  He was cooperative and responded spontaneously to 
questions.  Conversational speech was fluent and normal, and 
thought processes were appropriate and goal-directed.  
Thought content was within normal limits and appropriate.  
There was no evidence of delusions, ideas of reference, or 
loose associations, and the Veteran displayed a broad range 
and intensity of affect.  Affect was generally mildly 
anxious, but he became tearful when discussing friends he 
lost in Vietnam or his anger with government; affect was 
generally neutral when discussing non-traumatic experiences 
such as past employment and relationships.  The Veteran 
stated that he was depressed most of the time.  Thought 
process was future-oriented.  For enjoyment, he watched 
television and worked around the house.  Self-esteem was 
generally low.  He endorsed significant difficulty with 
sleep, but denied difficulties with appetite, concentration, 
and psychomotor agitation or retardation, and a history of 
suicide attempts and recent or current suicidal thoughts, 
plans, or intent.  While he had had vague suicidal thoughts 
in the past, these largely dissipated since reuniting with 
his daughter in 2007.  He also denied ever experiencing manic 
episodes, such as increased talkativeness, flight of ideas, 
heightened distractibility, or impulsivity.  

The diagnosis was PTSD, which the examiner opined appeared to 
have produced little to no effect on his occupational 
functioning, as a review of his occupational history 
indicated no gross difficulties obtaining or retaining 
employment, and he had been out of work since 2004 due to a 
longstanding non-service-connected back condition.  The 
examiner also noted that a review of the veteran's social 
functioning indicated mild to moderate problems in his 
interpersonal relationships, and that his trauma-related 
symptoms had not interfered with his relationship with his 
family.  The examiner concluded that the PTSD moderately 
interfered with the veteran's overall psychosocial 
functioning, and that the degree of impairment directly 
attributable to the military trauma continued to be in the 
moderate range.  

A GAF score of 55 was assigned based on the veteran's 
emotional discomfort, which was likely the result of his 
military experiences and limited social functioning.  He 
demonstrated no serious impairments in day-to-day living, and 
his mental status was grossly normal, with no indications of 
delusional, paranoid, or obsessive thinking.  His 
occupational functioning did not appear to have been impacted 
as a result of his military trauma.  The examiner concluded 
that the veteran's PTSD symptoms had not increased or 
decreased in intensity since the last examination in November 
2004.                                     

On December 2008 VA psychological examination, the Veteran 
reported recently having made contact with his adult daughter 
who had a child, and he described this as one of the more 
hopeful incidents of his adult life, and he was looking 
forward to getting to know his daughter and grandchild 
better.  He currently complained of recurring nightmares of 
Vietnam experiences a few times per week, intrusive thoughts 
and recollections, irritability, avoiding interaction with 
people due to stress, and sleep problems.  The Veteran 
reported little change in his functioning since last examined 
in September 2008.  After examination, the examiner concurred 
with the September 2008 VA examiner that the veteran's PTSD 
symptoms had not increased or decreased in intensity since 
examination in November 2004, and that the degree of 
impairment directly attributable to his military trauma 
continued to be in the moderate range.  The diagnosis was 
PTSD, and a GAF score of 55 was assigned.                                       
 
Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms from 
2001 to 2008 have been indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as a depressed mood and chronic 
sleep impairment, but he generally functions satisfactorily, 
with normal routine behavior, self-care, and conversation, 
thus meeting the criteria for no more than an initial 
schedular 30% rating. 

Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD simply do not meet the criteria for at 
least the next higher schedular 50% rating, that is, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment and abstract thinking; and 
difficulty in establishing and maintaining effective work and 
social relationships.

The Board also notes that the Veteran had been assigned GAF 
scores ranging from 35 to 60, as reflected in VA clinical 
records and examination reports.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), GAF 
scores between 31 and 40 are indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. a depressed man avoids 
friends, neglects family, and is unable to work).  GAF scores 
between 41 and 50 are indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
inability to keep a job).  GAF scores between 51 and 60 are 
indicative of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., having few friends, having conflicts with peers or co-
workers).
 
There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record indicates that the Veteran generally functions 
satisfactorily, and has some meaningful interpersonal 
relationships, including with family members.  The medical 
evidence of record fails to show that his service-connected 
PTSD symptoms include impairment in reality testing or 
communication, suicidal ideation, severe obsessional rituals, 
frequent shoplifting, inability to keep a job, circumstantial 
speech, or panic attacks.  A GAF score of 50 was assigned in 
December 2001 on the basis of the veteran's combined service-
connected physical and mental disorders, but a GAF score of 
60 was assigned in March 2003 based solely on PTSD.  On 
August 2003 VA examination, the examiner concluded that the 
veteran's level of functioning was slightly lower than 
evaluated on the last March 2003 examination, and a GAF score 
of 58 was assigned, but the examiner also noted that the 
Veteran was not taking medications prescribed for his PTSD 
symptoms due to complaints of unpleasant side-effects.  This 
failure to cooperate with the prescribed medication regimen 
likely accounts for the GAF score of 38 subsequently assigned 
in October 2003.  While a GAF score of 35 was assigned in 
August 2004 on the basis of the veteran's combined service-
connected and non-service-connected physical and mental 
disorders, a GAF score of 60 was assigned in November 2004 
based solely on PTSD.  GAF scores of 55 were assigned in 
September and December 2008, and the examiners concluded that 
the veteran's PTSD symptoms had not increased or decreased in 
intensity since examination in November 2004.                                     
                 
Additionally, the Board finds that there is no showing that, 
at any time since the initial grant of service connection in 
November 2002, the PTSD has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  The veteran's 
symptoms and clinical findings as documented in medical 
reports from 2001 to 2008 do not objectively show that his 
PTSD alone markedly interferes with employment (i.e., beyond 
that contemplated in the assigned schedular rating), or 
requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
rating for that disability is adequate in this case.  

December 2001 VA outpatient psychological evaluation noted 
that the veteran's history was negative for psychiatric 
hospitalizations, and that he was employed as an iron works 
laborer.  On April 2002 VA outpatient evaluation, the Veteran 
was noted to be working as an iron worker on a full-time 
basis, and he felt that his PTSD did not affect his job.  On 
September 2002 VA examination, the Veteran reported that he 
had been laid off from his job as a transporter and worker 
for an iron works company.  On March 2003 VA psychiatric 
examination, the Veteran was noted to be currently employed 
as an iron fabricator, a somewhat seasonal and irregular job, 
and he denied problems at work.  On August 2003 VA 
examination, the Veteran was noted to have had no inpatient 
hospitalizations.  He continued to be employed at an iron 
works, having been recalled to work in January after a 5-
month lay-off, and he denied missing any work as a result of 
PTSD-related problems.  

In June 2004, the veteran's iron works employer stated that 
he last worked for that company on a full-time basis in 
February; that he was unable to return to work due to low 
back pain and discomfort; that he had not been laid off or 
fired; and that he had lost no time from work during his last 
year of employment due to disability.  In November 2004, it 
was noted that the Veteran was not currently working due to 
non-service-connected back problems.  

In September 2008, the Veteran reported that he had enjoyed 
his previous job as a laborer at an iron works, that he 
generally got along with all of his co-workers and 
supervisors, and that he left this job in 2004 due to chronic 
back pain; the examiner noted that a pattern of difficulties 
related to obtaining or maintaining gainful employment was 
not indicated.  The Veteran also denied a history of 
psychiatric hospitalization.  The examiner opined that the 
veteran's PTSD symptoms appeared to have produced little to 
no effect on his occupational functioning, as a review of his 
occupational history indicated no gross difficulties 
obtaining or retaining employment, and he had been out of 
work since 2004 due to a longstanding non-service-connected 
back condition.  Hence, the Board concludes that the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

An initial rating in excess of 30% for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


